DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of:
A) the combination of the PIP, SERPINA3, AGR2, SCGB2A1, EFHD1, and WFDC2 genes; and 
B)    PIP primers of SEQ ID NOs: 163 and 164, and PIP probe of SEQ ID NO: 165; SERPINA3 primers of SEQ ID NOs: 190 and 191, and SERPINA3 probe of SEQ ID NO: 192; AGR2 primers of SEQ ID NOs: 1 and 2, and AGR2 probe of SEQ ID NO: 3; SCGB2A1 primers of SEQ ID NOs: 82 and 83, and SCGB2A1 probe of SEQ ID NO: 84; EFHD1 primers of SEQ ID NOs: 386 and 387, and EFHD1 probe of SEQ ID NO: 359; and WFDC2 primers of SEQ ID NOs: 422 and 423, and WFDC2 probe of SEQ ID NO: 377
in the reply filed on 29 December 2020 is acknowledged.
Claim Status
3.  Claims 1-18 and 20 are pending.
	Claims 3, 4, 15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that claims 15 and 17 recite primers and probes for cancers other than breast cancer, whereas the elected combination of genes are characterized in the tables and specification as being selective for breast cancer.  That 
Claims 1, 2, 5-14, 16, 18 and 20 read on the elected invention and have been examined herein. It is noted that claim 5 encompasses the non-elected subject matter of the individual genes and subcombinations thereof; and claim 14 encompasses non-elected primers and probes. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Specification
4. The disclosure is objected to because of the following informalities:
The full text of Table 3 of the specification is not readable due to the use of darker backgrounds and small text. When sufficiently enlarged to read the text, some of the text is smeared, particularly the recited labels, and the full content of the table cannot be accurately read and reproduced.  
Appropriate correction is required.
	Claim Rejections - 35 USC § 112(b) - Indefiniteness
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-14, 16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claims 1, 2, 5-14, 16, 18 and 20 are indefinite. The claims require performing a final step of determining which of a series of lineage markers are expressed in the CTCs in the blood sample. However, the claims do not recite a nexus between the final determining step of the claims and the remaining steps of the claims and thereby it is unclear as to how it is determined that the lineage markers are expressed in the CTCs. That is, the claims do not require that the cDNA that is amplified is a “lineage marker” or that the reporter group is specific for a “lineage marker.”
Claims 1, 2, 5-14, 16, 18 and 20 are also indefinite and vague over the recitation of “lineage marker” because the claims do not indicate a type of lineage. For example, it is unclear as to whether the lineage marker is a marker of a specific cancer lineage, or of a cell’s lineage (e.g., a stem cell that may develop into different types of blood cells) or a marker of an organism’s / species lineage.
Claims 1, 2, 5-14, 16, 18 and 20 are also indefinite over the recitation of “predictive of progression-free survival and overall survival for a specific anti-cancer treatment regimen” because it is not clear as to what is meant by an anti-cancer agent having a progression-free survival or overall survival per se, as opposed to a subject treated with an anti-cancer regimen having a progression-free survival and overall survival. Also it is unclear as to whether the “anti-cancer for a specific cancer” (as recited in the preamble) is the same as or distinct from the more broadly recited 
Claim 8 is indefinite over the recitation of “the product” because this phrase lacks proper antecedent basis. While the claim previously recites isolating CTCs from a blood sample, the claim does not previously refer to a product and it is unclear as to what product the claim is referring to. Note that the specification states that “As used herein, a "product" means a group of isolated rare cells and other contaminating blood cells, e.g., red blood cells, white blood cells (e.g., leukocytes), e.g., in some sort of liquid, e.g., a buffer, such as a pluronic buffer, that arise from processing in the methods described herein.” Claim 8 does not indicated that the isolated CTCs contain contaminating blood cells. Claim 8 does not include a step of obtaining isolated rare cells and contaminating blood cells (i.e., a product) and does not otherwise previously refer to a product.
Claim 10 is indefinite over the recitation of “the isolated RNA” because this phrase lacks proper antecedent basis. While the claim previously refers to CTC-derived RNA, the claim does not previously recite a step of isolating RNA from the CTCs and does not previously refer to isolated RNA.
Claim 12 is indefinite over the recitation of “wherein encapsulating individual cDNA molecules further comprises” because this phrase lacks proper antecedent basis. While the claim previously recites “encapsulating the cDNA into individual droplets” (see claim 1), the claim does not previously refer to individual cDNA molecules and does not require that individual cDNA molecules are encapsulated into individual droplets. 
Claims 14 and 16 are indefinite over the recitation of the primers and probes listed in Tables 3 and 6. As stated in MPEP 2173.05(s), claims should be complete to 

    PNG
    media_image1.png
    281
    558
    media_image1.png
    Greyscale


	Claims 14 and 16 are further indefinite over the recitation that “correspond to one or more probes and primers that relate to the selected cancer genes listed in Table 3 and 6.” This phrase is not clearly defined in the specification or the claims and there is no art recognized definition for the term “correspond” as it relates to nucleic acids. It is unclear as to whether the claims are intended to be limited to the primers and probes 
Claim Rejections - 35 USC § 112(a) – Written Description
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-14, 16, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
In analyzing the claims for compliance with the written description requirements of 35 U.S.C. 112, first paragraph, a determination is made as to whether the specification contains a written description sufficient to show they had possession of the full scope of their claimed invention at the time the application was filed. 

A. The claims require the use of “a reporter group configured to bind specifically to cDNA from CTCs and not to cDNA from other cells in the blood.”
However, the claims do not describe the reporter group in terms of any specific structural properties. While claim 13 recites that the reporter group comprises a fluorescent label, this recitation does not limit the overall structure of a reporter group that specifically binds to cDNAs in CTCs and not to cDNA from other cells in the blood. That is, the specification does not describe any fluorescent labels per se which have the function that they specifically bind to cDNAs in CTCs and not to cDNA from other cells in the blood.
The specification teaches only nucleic acids which specifically bind to particular cDNAs in CTCs and do not bind to cDNAs from other cells in the blood. Yet, the claims as broadly written encompass reporter groups that are any type of molecule, including antibodies and proteins and intercalating agents. There is no showing of a representative number of such diverse molecules have the property of specifically binding to cDNAs in CTCs and not to cDNA from other cells in the blood.
 Accordingly the specification does not adequately describe in terms of its complete structure or any other relevant identifying characteristics a representative number of reporter groups that specifically bind to cDNAs in CTCs and not to cDNA 
A “representative number of species” means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”).  “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
It has been well established that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based upon the originally filed disclosure one in the art would not know which of the vast number of different types of reporter groups have the property of 
B. Additionally, the specification does not teach a representative number of the diverse types of lineage markers encompassed by the claims, particularly to the extent that the claims may encompass lineage markers that are detected with a reporter group that binds to lineage markers expressed in CTCs and not to other RNAs/cDNAs derived from other types of blood cells.
The specification (e.g., para [0092]; note that paragraph numbering herein is with respect to the published application) teaches the criticality of identifying genes uniquely expressed in CTCs of particular cancer lineages and the effort required to identify such genes/markers:
“As described in further detail below, one of the important features of the new d-CTC assay methods is the careful selection of a number of target gene biomarkers (and corresponding primers) that deliver excellent sensitivity, while simultaneously maintaining nearly perfect specificity. A unique list of target gene biomarkers described herein (Table 3, below) was determined using bioinformatics analyses of publicly available datasets and proprietary RNA-Seq CTC data. Great care was taken to select markers that are not expressed in any subpopulations of leukocytes, but are expressed at a high enough frequency and intensity in CTCs to provide a reliable signal in a reasonably wide array of different and distinct patients. A specific set of markers was selected for each cancer type (e.g., prostate cancer, breast cancer, melanoma, lung cancer, pancreatic cancer, among others) and it is specific ones or sets of these markers that are predictive of the potential efficacy of various anti-cancer therapies.”

The specification (para [0129] further states:
“As discussed above, the identification of gene transcripts that are highly specific for cancer cells within the context of surrounding normal blood cells is central to the new methods. While many genes are known to be more highly expressed in cancer cells, the vast majority of these genes also typically have at least limited expression in normal tissues, including blood. Given the extraordinary sensitivity required for this assay, complete absence of signal in normal blood cells is essential for high confidence identification of tumor cells in the bloodstream.”

At para [0130] the specification states that only about “10% of candidate genes predicted based on computational models or RNA Seq data are truly negative in human blood samples.
The specification in Tables 3 and 6 discloses genes that were identified in the databases as being expressed in different types of cancers and not in other types of cells in the blood. For example, the specification (Table 3) teaches the AGR2 “lineage marker” which is expressed in breast, lung, liver and prostate cancer.
The term “lineage marker” is not defined in the specification or claims and appears to include markers expressed in a single type of cancer, as well as markers expressed in multiple types of cancers. Lineage markers, as broadly recited, may also include markers of any type of cell – e.g., epithelial or fibroblast cell; or markers of a lineage of a species, e.g., human or mouse or dog. 
Accordingly, the claims encompass a significantly large genus of lineage markers that are not defined in terms of their complete structure or other relevant identifying characteristics. Note that claims 5-7 and 20 recite 6 particular lineage markers – i.e., the PIP, SERPINA3, AGR2, SCGB2A1, EFHD1, and WFDC2 gene. However, the claims do not recite a clear nexus between these markers and the “series of lineage markers” recited in claim 1, from which claims 5-7 and 20 depend and thereby do not clearly recite detecting the expression of a series of lineage markers expressed in the CTCs in the blood sample, wherein the lineage markers are the PIP, SERPINA3, AGR2, SCGB2A1, EFHD1, and WFDC2 genes. With respect to the elected invention, claims 14 and 16 are limited to the particularly elected set of primers and probes for the 6 elected 
It is acknowledged that the specification teaches the general methodology for performing assays and searching databases to identify genes that are differentially expressed in cancer cells and in other types of cells. However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.
This finding is emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description' inquiry, whatever is now claimed”).

Moreover, the naming of a mRNA / gene in terms of its functional attributes is not sufficient to describe that mRNA / gene. 
Additionally, the specification does not disclose a clear structure-function relationship between the claimed genus of lineage markers and their function of being predictive of progression-free survival and overall survival in subject’s receiving any type of anti-cancer agent. Knowledge that a gene is expressed in a cancer cell does not allow one to envision which genes will be “lineage markers” and which of these genes will be expressed in CTCs, and not in blood cells, and will be predictive of progression-free survival and overall survival in a patient treated with a specific anti-cancer treatment regimen. No common structure has been disclosed to identify those members of the claimed genus of mRNAs / genes which have the attributes required by the claims. 
 Note that University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir., Feb. 13, 2004) held that:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.

Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that: 
"...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."
 
As discussed above, the skilled artisan cannot envision the detailed chemical structure of “reporter groups” that are configured to “specifically bind to cDNAs in CTCs and not to cDNA from other cells in the blood” in order to distinguish over those “reporter groups” that are incapable of such function. Further, the skilled artisan cannot envision the detailed chemical structure of lineage markers that are expressed in CTCs and not in other cells in the blood and whose expression level is predictive of progression-free survival and overall survival in subjects treated with a specific anti-cancer treatment regimen to distinguish such markers over other mRNAs / genes expressed in CTCs.  Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
With respect to the present invention, there is no record or description which would demonstrate conception of a representative number of species within the broadly claimed genus of “reporter groups configured to bind specifically to cDNA from CTCs and not to cDNA from other cells in the blood” and “lineage markers.” Therefore, the claims fail to meet the written description requirement because the claims encompass a 
Priority
7. Claims 1, 2, 8-13 and 18 are entitled to priority to provisional U.S. Application NO. 62/413,952, filed 27 October 2016. However, claims 5-7, 14, 16 and 20 are entitled to the filing date of International Application PCT/US17/58855, filed 27 October 2017.  It is noted that a claim as a whole is assigned an effective filing date, rather than the subject matter within a claim being assigned individual effective filing dates. See e.g. Studiengelsellschaft Kahle m.b.H. v. Shell Oil Co. 42 USPQ2d 1674, 1677 (Fed. Cir 1997).  U.S. Application 62/413,952 does not provide support for the presently claimed methods which require that the subject has breast cancer positive for any hormone receptor (i.e., HR+) and the method predicts that the patient will not improve if treated only with a drug that targets the estrogen-signaling pathway (claim 5), including the therapies recited in claims 6, 7 and 20; or methods that include detecting EFHD1 and WFDC2 RNA levels, including methods that require the use of the primers and probes of SEQ ID NO: 386, 387 and 359 for EFHD1 and SEQ ID NO: 422, 423 and 377 for WFDC2 (claims 14 and 16). If Applicant asserts that the present claims are entitled to priority to the provisional applications, Applicant should point to specific teachings (e.g., by page and line number) in the priority applications to establish priority for each of the recitations set forth in the claims.   
Double Patenting
8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5-14, 16, 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-47 of copending Application No. 17/065,889 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘889 are both inclusive of methods comprising: isolating circulating tumor cells (CTCs) from a blood sample from the subject; converting CTC-derived RNA into cDNA; encapsulating the cDNA into individual droplets; amplifying the cDNA in each droplet in the presence of a reporter group configured to bind specifically to cDNA from CTCs and not to cDNA from other cells in the blood; and determining which of a series of lineage markers are expressed in the CTCs in the blood sample. In particular, 
Additionally, the recitation of “wherein an expression level of a specific one or more lineage markers is predictive of progression-free survival and overall survival for a specific anti-cancer treatment regimen” indicates only an inherent property of the RNAs detected in the assay. It is considered to be a property of the RNA level of AGR2, PIP, SCGB2A1 and SERPINA3 that the level of the RNAs in the CTCs is indicative of responsiveness to an anti-cancer treatment since these RNAs in the present claims is the same as the RNA in the claims of ‘889. The “wherein” clause does not constitute an active, transformative step and does result in a manipulative difference in the method steps of the claims.
Regarding present claim 2, claim 40 of ‘889 for example, includes comparing the results obtained with the subject’s CTCs to those of a known cancer or to the patient’s CTCs over time.
Regarding present claims 5-7 and 20, the claims of ‘889 recite assaying for breast cancer-selective genes but do not recite that the subject has a hormone positive breast cancer. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the methods of ‘889 to hormone receptor positive, as well as hormone receptor negative, breast 
Regarding the recitation in the present claims of “if the subject’s specific lineage markers assayed at three to four weeks after treatment with a drug targeting the estrogen-signaling pathway include an elevated level of one or more of PIP…”, in view of the “if” language and because claim 5 does not recite that the lineage makers determined in claim 1 are the 6 genes recited in claim 5, the claims do not actually require that the lineage markers assayed are the 6 elected genes or that the genes are determined to be expressed at elevated levels. Nor do the claims require that the subject has been treated with a drug targeting an estrogen-signaling pathway. Thus, the claims require only the additional limitation that the subject has HR+ breast cancer. Regarding claim 7 and the recitation of prescribing, neither the specification or the claims define “prescribing” as being limited to any particular type of methodology or technique. The “prescribing” step is not found to further limit the method defined by the claims since it may be accomplished by merely mental or verbal activities. The “prescribing step” is not transformative in nature and does not result in a manipulative difference between the claimed method and the method claimed in ‘880. Moreover, the preamble of the claims does not depend on or require the "prescribing" step since the preamble is limited to a method for determining the potential efficacy of an anti-cancer agent. Thus, the mental or verbal step of “prescribing” does not distinguish the claimed method over the methods claimed in ‘889.
Regarding present claim 8, claim 30 of ‘889 recites further reducing the volume of the product / sample comprising CTCs prior to isolating the RNA.

Regarding present claim 10, claim 32 of ‘889 recites generating cDNA from the isolated RNA by performing reverse-transcriptase PCR.
Regarding present claim 11, claim 33 of ‘889 recites amplifying cDNA or cDNA molecules within each of the droplets comprises conducting PCR in each droplet.
Regarding present claim 12, claim 34 of ‘889 recites encapsulating individual cDNA molecules further comprises encapsulating PCR reagents in individual droplets with the cDNA molecules and forming at least 1000 droplets of a non-aqueous liquid.
Regarding present claim 13, claim 35 of ‘889 recites that the reporter group comprises a fluorescent label.
Regarding present claim 18, claim 39 of ‘889 recites that the CTCs arise from metastatic or primary/localized cancers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claim(s) 1, 2, 8-14, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haber et al (WO 2016/154600; cited in the IDS).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
B. Claim(s) 1, 2, 8-13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haber et al (WO 2016/154600, published 29 September 2016; cited in the IDS).
Haber (WO 2016/154600; e.g., p. 2-3 and 15-16) teaches a method methods comprising: isolating circulating tumor cells (CTCs) from a blood sample from the 
Additionally, the recitation of “wherein an expression level of a specific one or more lineage markers is predictive of progression-free survival and overall survival for a specific anti-cancer treatment regimen” indicates only an inherent property of the RNAs detected in the assay. It is considered to be a property of the RNA level of AGR2, PIP, SCGB2A1 and SERPINA3 that the level of the RNAs in the CTCs is indicative of responsiveness to an anti-cancer treatment since the RNAs of Haber are the same as those in the present claims.
Regarding claim 2, Haber teaches comparing the results obtained with the subject’s CTCs to those of a known cancer or to the patient’s CTCs over time (e.g., claims 19 and 20 therein).
Regarding claim 8, Haber teaches further reducing the volume of the product / sample comprising CTCs prior to isolating the RNA (e.g., p. 17).

Regarding claim 10, Haber teaches generating cDNA from the isolated RNA by performing reverse-transcriptase PCR (e.g. p. 6, 17 and 20).
Regarding claim 11, Haber amplifying cDNA or cDNA molecules within each of the droplets comprises conducting PCR in each droplet (e.g. p. 6, and 10-12).
Regarding claim 12, Haber teaches encapsulating individual cDNA molecules further comprises encapsulating PCR reagents in individual droplets with the cDNA molecules and forming at least 1000 droplets of a non-aqueous liquid (e.g., p. 3 and claim 7 therein).
Regarding claim 13, Haber teaches that the reporter group comprises a fluorescent label (e.g., p. 40 and claim 8 therein).
Regarding claim 18, Haber teaches that the CTCs arise from metastatic or primary/localized cancers (e.g., p. 4).10. Claim(s) 1, 2, 8-13 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haber et al (PGPUB 2018/0057889; cited in the IDS).
The applied reference has a common joint inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 
Haber (e.g., para [0007-0010], [0015-0016]) teaches a method methods comprising: isolating circulating tumor cells (CTCs) from a blood sample from the subject; converting CTC-derived RNA into cDNA; encapsulating the cDNA into individual droplets; amplifying the cDNA in each droplet in the presence of a reporter group configured to bind specifically to cDNA from CTCs and not to cDNA from other cells in the blood; and determining which of a series of lineage markers are expressed in the CTCs in the blood sample. In particular, Haber (para [0267-0269] and Table 1) teaches detecting the RNA level of the “breast cancer-selective” genes of AGR2, PIP, SCGB2A1 and SERPINA3 in the CTCs. Regarding the preamble and final wherein clause of the present claims, Haber teaches performing the claimed methods to determine the effectiveness of specific therapies (e.g., para [0015-0016]; and claim 20 therein). 
Additionally, the recitation of “wherein an expression level of a specific one or more lineage markers is predictive of progression-free survival and overall survival for a specific anti-cancer treatment regimen” indicates only an inherent property of the RNAs detected in the assay. It is considered to be a property of the RNA level of AGR2, PIP, SCGB2A1 and SERPINA3 that the level of the RNAs in the CTCs is indicative of responsiveness to an anti-cancer treatment since the RNAs of Haber are the same as 
Regarding claim 2, Haber teaches comparing the results obtained with the subject’s CTCs to those of a known cancer or to the patient’s CTCs over time (e.g., claim 19 and 20 therein).
Regarding claim 8, Haber teaches further reducing the volume of the product / sample comprising CTCs prior to isolating the RNA (e.g., p. 17 and claim 3 therein).
Regarding claim 9, Haber removing contaminates from the cDNA containing solution before encapsulating the cDNA molecules (e.g. p. 17-18).
Regarding claim 10, Haber teaches generating cDNA from the isolated RNA by performing reverse-transcriptase PCR (e.g. para [0020] and [0022]; and claim 5 therein).
Regarding claim 11, Haber amplifying cDNA or cDNA molecules within each of the droplets comprises conducting PCR in each droplet (e.g. para [0020-00232 and [0054]; and claim 6 therein).
Regarding claim 12, Haber teaches encapsulating individual cDNA molecules further comprises encapsulating PCR reagents in individual droplets with the cDNA molecules and forming at least 1000 droplets of a non-aqueous liquid (e.g., para [0010] and claim 7 therein).
Regarding claim 13, Haber teaches that the reporter group comprises a fluorescent label (e.g., para [0010] and claim 8 therein).

Claim Rejections - 35 USC § 103
11. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al (WO 2016/154600, published 29 September 2016; cited in the IDS).
Note that, as set forth above, claims 5-7 and 20 are considered to be entitled to the effective filing date of 27 October 2017.

However, Haber (p. 33) teaches:
“Similarly, in breast cancer, expression of estrogen-responsive genes (such as progesterone receptor) provides a measure of the status of the estrogen-responsive pathway within CTCs. These measurements are particularly important in that therapeutic interventions in both prostate and breast cancers are derived to target the androgen and estrogen receptors, respectively. Thus, defining the total number of CTC signal in the blood, simultaneously with information about the effectiveness of the therapeutic agent in targeting and shutting off the critical pathway is important for therapeutic monitoring.”

In Example 12, p. 55, Haber teaches analyzing 10 patients with breast cancer in which one of the patients had triple negative breast cancer – i.e., “patients who do not express genes for any of the three most common breast cancer markers, the estrogen receptor (ER), HER2/neu, and the progesterone receptor (PR) marker)”
Accordingly, in view of the teachings of Haber regarding responsiveness of breast cancer patients to therapies that target hormone receptors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the methods of Haber to hormone receptor positive breast cancers in order to have determined the expression level of different breast cancer specific genes in CTCs of diverse types of breast cancer, particularly as indicative of the response of the HR+ types of breast cancer to different therapies that target hormone receptor signaling pathways. 
Regarding the recitation in the present claims of “if the subject’s specific lineage markers assayed at three to four weeks after treatment with a drug targeting the 
Regarding claim 7 and the recitation of prescribing, neither the specification or the claims define “prescribing” as being limited to any particular type of methodology or technique. The “prescribing” step is not found to further limit the method defined by the claims since it may be accomplished by merely mental or verbal activities. The “prescribing step” is not transformative in nature and does not result in a manipulative difference between the claimed method and the method of Haber. Moreover, the preamble of the claims does not depend on or require the "prescribing" step since the preamble is limited to a method for determining the potential efficacy of an anti-cancer agent. Thus, the mental or verbal step of “prescribing” does not materially distinguish the claimed method over the method of Haber.
12. Claims 5-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al (PGPUB 2018/0057889, published 01 March 2018; cited in the IDS).
The applied reference has a common Applicant and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

However, Haber (p. 33) teaches:
“Similarly, in breast cancer, expression of estrogen-responsive genes (such as progesterone receptor) provides a measure of the status of the estrogen-responsive pathway within CTCs. These measurements are particularly important in that therapeutic interventions in both prostate and breast cancers are derived to target the androgen and estrogen receptors, respectively. Thus, defining the total number of CTC signal in the blood, simultaneously with information about the effectiveness of the therapeutic agent in targeting and shutting off the critical pathway is important for therapeutic monitoring.”

In Example 12, p. 55, Haber teaches analyzing 10 patients with breast cancer in which one of the patients had triple negative breast cancer – i.e., “patients who do not express genes for any of the three most common breast cancer markers, the estrogen receptor (ER), HER2/neu, and the progesterone receptor (PR) marker)”
Accordingly, in view of the teachings of Haber regarding responsiveness of breast cancer patients to therapies that target hormone receptors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the methods of Haber to hormone receptor positive breast cancers in order to have determined the expression level of different breast cancer specific genes in CTCs of diverse types of breast cancer, particularly as indicative of the response of the HR+ types of breast cancer to different therapies that target hormone receptor signaling pathways. 
Regarding the recitation in the present claims of “if the subject’s specific lineage markers assayed at three to four weeks after treatment with a drug targeting the 
Regarding claim 7 and the recitation of prescribing, neither the specification or the claims define “prescribing” as being limited to any particular type of methodology or technique. The “prescribing” step is not found to further limit the method defined by the claims since it may be accomplished by merely mental or verbal activities. The “prescribing step” is not transformative in nature and does not result in a manipulative difference between the claimed method and the method of Haber. Moreover, the preamble of the claims does not depend on or require the "prescribing" step since the preamble is limited to a method for determining the potential efficacy of an anti-cancer agent. Thus, the mental or verbal step of “prescribing” does not materially distinguish the claimed method over the method of Haber.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the Claims 1, 2, 5-8, 10, 11, 13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Molecular and Clinical Oncology. 2013. 1:1031-1038; cited in the IDS, herein after “Wang”) in view of Wang (J Molecular Diagnostics. September 2015. 17(5): 515-520; herein after “Wang (2015)”).
Wang teaches a method a method for determining the potential efficacy of an anti-cancer agent for treatment of breast cancer in a subject comprising: isolating circulating tumor cells (CTCs) from a blood sample of the subject; converting CTC-derived RNA into cDNA; amplifying the cDNA in the presence of a DNA probe configured to bind specifically to cDNA from CTCs that are breast-cancer specific and not to cDNA from other cells in the blood; and determining which cDNAs bound to the probe, as indicative of the expression of breast-cancer specific genes in the CTCs (see p. 1032, “Materials and methods”). Table II of Wang teaches the 22 breast-cancer specific genes used in the assay therein, including the AGR2 and PIP genes. Wang teaches that these genes are specific to breast epithelial cells and that their upregulation has been previously associated with breast cancer tumorigenesis (p. 1037, col. 1). Wang further reports that high ERβ expression in CTCs was found to be significantly correlated with improved survival outcomes in those patients treated with hormone therapy (p. 1037, col. 1).
Additionally, the recitation in the present claims of “wherein an expression level of a specific one or more lineage markers is predictive of progression-free survival and 
The method of Wang differs from the method of the present claims in that Wang does not teach encapsulating the cDNA into individual droplets prior to amplifying the cDNA. 
However, Wang (2015) teaches methods for analyzing RNA in cancer cells to determine the quantity of the RNA wherein the method comprises reverse-transcription of the RNA to cDNA and then performing droplet digital  PCR (ddPCR) on the cDNA by encapsulating the cDNA into droplets together with reagents of primers and fluorescent labeled probes to perform a TaqMan reaction (p. 516). Wang (2015) teaches that cDNA ddPCR has many advantages over conventional RT-PCR, including being more precise and sensitive, having an improved ability to detect rare / low copy number RNAs and providing absolute quantification (see “Discussion” at p. 519).
In view of the teachings of Wang (2015), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wang so as to have encapsulated the cDNA in a droplet and performed droplet digital PCR to amplify and detect the quantity of the RNAs in the CTCs. One would have been motivated to have done so in order to have achieved the advantages set forth by Wang (2015) of providing a more precise and sensitive means 
Regarding claim 2, Wang teaches comparing the levels of the RNA breast-specific markers in the patient’s CTC samples who received HR therapy to patients who did not receive HR therapy and reported that patient’s receiving HR therapy who had high levels of expression of the ERβ marker showed improved outcomes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Wang so as to have compared the breast-cancer specific RNA level of a patient’s sample to a known reference level indicative of a poor or improved outcome following treatment with a specific anti-cancer agent in order to have provided a standardized method for predicting a patient’s responsiveness to a specific anti-cancer treatment regimen.
Regarding claims 5-7 and 30, Wang teaches that 21 of the 72 patients were estrogen receptor β (ERβ) positive and thereby these patients were hormone receptor positive (HR+; see p. 1037, col. 1). Regarding the recitation in claims 5-7 and 20 of “if the subject’s specific lineage markers assayed at three to four weeks after treatment with a drug targeting the estrogen-signaling pathway include an elevated level of one or more of PIP…”, in view of the “if” language and because claim 5 does not recite that the lineage makers determined in claim 1 are the 6 genes recited in claim 5, the claims do not actually require that the lineage markers assayed are the 6 elected genes or that the genes are determined to be expressed at elevated levels. Nor do the claims require that the subject has been treated with a drug targeting an estrogen-signaling pathway for 3 
Regarding claim 7 and the recitation of prescribing, neither the specification or the claims define “prescribing” as being limited to any particular type of methodology or technique. The “prescribing” step is not found to further limit the method defined by the claims since it may be accomplished by merely mental or verbal activities. The “prescribing step” is not transformative in nature and does not result in a manipulative difference between the claimed method and the method of Haber. Moreover, the preamble of the claims does not depend on or require the "prescribing" step since the preamble is limited to a method for determining the potential efficacy of an anti-cancer agent. Thus, the mental or verbal step of “prescribing” does not materially distinguish the claimed method over the method of Wang.
Regarding claim 8, in the context of this claim, it is unclear as to what constitutes the product (i.e., CTCs with contaminating blood cells) and thereby the product is considered to include the blood sample itself. Wang teaches enriching CTCs in the blood sample and further processing the isolated CTCs by lysing the CTCs and centrifuging the cell lysate prior to isolating the RNA (p. 1032, col. 1). Thereby, Wang teaches reducing the volume of the blood sample / product before isolating RNA.
Regarding claim 10, Wang teaches that cDNA is generated by performing RT-PCR on the isolated RNA (p. 1032, col. 2).
Regarding claim 11, in the ddPCR method of Wang (2015), the cDNA is amplified by PCR within each of the droplets (p. 516, col. 2). Thereby, the modification of the method of Wang so as to have performed the ddPCR method of Wang (2015) to 
Regarding claim 13, Wang (p. 1032, col. 2) and Wang (2015; p. 517, col. 1) teach detecting the amplified cDNA using nucleic acid TaqMan probes labeled with a fluorescent label and thereby teach using reporter groups comprising a fluorescent label.
Regarding claim 18, Wang teaches that the breast cancer patients had metastatic breast cancer (p. 1032, col. 1) and thereby the CTCs were from metastatic breast cancer.14. Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Molecular and Clinical Oncology. 2013. 1:1031-1038; cited in the IDS, herein after “Wang”) in view of Wang (J Molecular Diagnostics. September 2015. 17(5): 515-520; herein after “Wang (2015)”) and further in view of Kurn et al (PGPUB 2009/0275486; cited in the IDS).
The teachings of Wang and Wang (2015) are presented above. The combined reference do not teach a method that further includes removing contaminants from the cDNA containing solution prior to encapsulating the cDNA molecules.
However, Kurn teaches recovering cDNA using magnetic beads after generating cDNA from RNA, thereby removing contaminants from the cDNA containing solution (see, e.g., Example 4 beginning at para [0117]). Kurn discloses that the methods for purifying nucleic acids disclosed therein can be used to effectively isolate nucleic acids of varying lengths and is advantageous in that it can easily be adopted for automation (para [0039]).
.
15. Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Molecular and Clinical Oncology. 2013. 1:1031-1038; cited in the IDS, herein after “Wang”) in view of Wang (J Molecular Diagnostics. September 2015. 17(5): 515-520; herein after “Wang (2015)”) and further in view of Strey et al (PGPUB 2011/00595556; cited in the IDS).
The teachings of Wang and Wang (2015) are presented above. In particular, Wang (2015) teaches encapsulating the cDNA into individual droplets together with PCR reagents (p. 516, col. 2).  The combined reference do not teach a method wherein at least 1000 droplets of non-aqueous liquid are formed.
However, Strey et al. teaches methods of droplet PCR to amplify cDNA (e.g., para [0006] and [0067-0068]) and application of this method to the analysis of nucleic acid markers present in CTCs (e.g. para [0017] and [0094]) in cDNA. Strey teaches that the droplets may be non-aqueous droplets can occur in non-aqueous droplets (e.g. para [0041] and [0077]). Strey also teaches that more than 1000 droplets may be formed using the devices disclosed therein – e.g., “The reactions can also be performed in sequence at high throughputs ranging from about 60-30,000 droplets per minute or more (depending on the flow velocity)” (para [0015]).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634